NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        NOV 3 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KARLA P. GOMEZ DE CHACON,                        No.   19-73329

                Petitioner,                      Agency No. A201-426-637

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Karla P. Gomez De Chacon, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Gomez De Chacon does not challenge the agency’s dispositive

determination that she did not establish membership in a cognizable social group.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived). Thus, we

deny the petition for review as to Gomez De Chacon’s asylum and withholding of

removal claims.

      Substantial evidence supports the agency’s denial of CAT relief because

Gomez De Chacon failed to show it is more likely than not she will be tortured by

or with the consent or acquiescence of the government if returned to El Salvador.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Gomez De Chacon’s request for a bond hearing (Docket Entry No. 21) is

denied because this court does not adjudicate bond or custody status through a

petition for review. See Leonardo v. Crawford, 646 F.3d 1157, 1160 (9th Cir.

2011) (eligible detainees may seek a bond hearing from an immigration judge,

appeal to the Board of Immigration Appeals, and then seek review of the

determination by filing a habeas corpus petition in district court). Gomez De

Chacon’s alternative request (Docket Entry No. 21) for transfer to a detention




                                          2                                  19-73329
center in California is denied for similar reasons; Gomez De Chacon points to no

legal authority for this court to entertain a transfer request on a petition for review.

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket Entry No. 1) is otherwise

denied.

      PETITION FOR REVIEW DENIED.




                                           3                                     19-73329